Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Askar (US 20200106545) in view of Ko (US 5216364).

Regarding claim 1, Askar discloses that “A method for disrupting unauthorized communications in low frequency radio communication devices, the method comprising: identifying, by one or more hardware processors, a plurality of high frequency bands and a plurality of low frequency bands corresponding to a low frequency radio communication device, wherein the low frequency radio communication device comprises of a receiver (Askar, in at least Fig. 8 and [0169], last 13 lines: … the transmitter in multi-band jamming operation does not jam its own meaningful transmission frequency band FA, FB, FC, wherein a plurality of high frequency bands and a plurality of low frequency bands are inherently exist in FA, FB, and FC); integrating the one or more low frequency signals on a computing device by (Askar, in at least Abstract: … a jamming generator configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band includes the receiving frequency band…; also [0019]; and [0034]: the transmission section comprises a power control unit configured for adapting a power of the jamming signal); and disrupting, via the integrated one or more low frequency signals on the computing device, unauthorized communications in the low frequency radio communication device (Askar, in at least  [0169], lines 10-17: The wireless medium will be jammed by means of a multi-source (distributed) jamming points, i.e., each of the vehicles transmits a jamming signal to jam its surrounding space. Having many distributed jamming devices 1.1, 1.2 and 1.3 increases the covered jammed area. All the hostile communication links HDS within the jammed space will be disrupted, therefore, the hostile devices HCD1, HCD2 and HCD3 won't be able to communicate over the jammed frequency bands J).”
Askar does not expressly disclose that generating, via a square wave generator and a device coil, one or more low frequency signals corresponding to the plurality of low frequency bands, wherein the square wave generator and the device coil correspond to the low frequency radio communication device, and wherein the one or more low frequency signals are generated by implementing a frequency oscillation technique on the plurality of low frequency bands.
Ko teaches that “generating, via a square wave generator and a device coil, one or more low frequency signals corresponding to the plurality of low frequency bands, wherein the square wave generator and the device coil correspond to the low frequency radio communication device, and wherein the one or more low frequency signals are generated by implementing a frequency oscillation technique on the plurality of low frequency bands (Ko, in at least col. 6, lines 16-21: Square wave oscillator 58, in the illustrated embodiment, is a type 555 CMOS timer 94 having a frequency established at 12.8 KHz by a capacitor 96 connected between a timing terminal of timer 94 and signal ground and in series connection with resistors 97 through 100 and VCC bus 92; and lines 30-36: The characteristics of the signal on line 104 are significantly altered by sine wave shaper 62 which is connected between line 104 and ground and serves as an "active load" low-pass filter to shunt the high frequency harmonics of the square wave signal to ground… ,wherein low frequency signals are generated via square wave generator and coil, and Figs. 1 & 7: coils 52 and 42; and col. 5, lines 22-24: With reference to FIG. 5, organization of the control module 28 will be described. A square wave generator 58 produces a square wave signal on its output line 60).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ko’s teaching of utilizing the generation of square wave to generate low frequency bands in the method of Askar so that a plurality of signals of low frequency bands can be selectively generated according the parameters used in the signal generator.

Regarding claim 2, Ko further teaches that “The method as claimed in claim 1, wherein the one or more low frequency signals are generated as robust electromagnetic waves upon integration in the computing device for disrupting unauthorized communications in the low frequency radio communication device (Ko, in at least col. 6, lines 16-21: Square wave oscillator 58, in the illustrated embodiment, is a type 555 CMOS timer 94 having a frequency established at 12.8 KHz by a capacitor 96 connected between a timing terminal of timer 94 and signal ground and in series connection with resistors 97 through 100 and VCC bus 92; and lines 30-36: The characteristics of the signal on line 104 are significantly altered by sine wave shaper 62 which is connected between line 104 and ground and serves as an "active load" low-pass filter to shunt the high frequency harmonics of the square wave signal to ground. This allows substantially only the low frequency component of the square wave,…).”

Regarding claim 3, Askar further discloses that “The method as claimed in claim 1, wherein the integrated one or more low frequency signals are programmatically controlled via a voltage controller for disrupting unauthorized communications in the low frequency radio communication device  (Askar, in at least Abstract: … a jamming generator configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band includes the receiving frequency band…; also [0019]; and [0034]: the transmission section comprises a power control unit configured for adapting a power of the jamming signal, wherein power control involves controlling voltage of the signals).” 

Regarding claim 8, Askar discloses, “in at least Figs. 3 & 5, wireless transceivers 4 and 11, signal generator 5, pattern controls 13 and 14, etc., wherein the processor and memory are inherently exist in the device”, and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1 above.

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Askar (US 20200106545) and Ko (US 5216364) in view of Fitzgerald (US 20180342050).

Regarding claim 4, Askar and Ko teach the features of claim 1, but do not expressly teach that The method as claimed in claim 1, wherein the step of disrupting unauthorized communications comprises draining a battery of the low frequency radio 
Fitzgerald teaches that “The method as claimed in claim 1, wherein the step of disrupting unauthorized communications comprises draining a battery of the low frequency radio communication device from a predefined range for disrupting unauthorized communications in the low frequency radio communication device (Fitzgerald, in at least [0069], last 5 lines: … the mobile device 800 can be configured to use its components excessively to drain the battery as quickly as possible, to, for example, limit the usefulness of the mobile device 800 to an unauthorized user).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fitzgerald’s teaching in the method of Askar and Ko so that the battery of the device used by an unauthorized user can be quickly drained to limit the usefulness of the device ([0069]).

Regarding claim 5, Askar and Fitzgerald further disclose that “The method as claimed in claim 4, wherein the step of draining the battery is performed via the integrated one or more low frequency signals on the computing device (Askar, in at least Fig. 8 and [0169], last 13 lines: … the transmitter in multi-band jamming operation does not jam its own meaningful transmission frequency band FA, FB, FC, wherein a plurality of high frequency bands and a plurality of low frequency bands are inherently exist in FA, FB, and FC) and (Fitzgerald, in at least [0069], last 5 lines: … the mobile device 800 can be configured to use its components excessively to drain the battery as quickly as possible, to, for example, limit the usefulness of the mobile device 800 to an unauthorized user).”

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Askar (US 20200106545) and Ko (US 5216364) in view of Lev (US 20190174452).

Regarding claim 6, Askar and Ko teach the features of claim 1, but do not expressly teach that The method as claimed in claim 1, wherein the step of disrupting is preceded by detecting, via a detection mechanism of the integrated one or more low frequency signals, a plurality of electromagnetic frequencies around the computing device, and wherein the detection mechanism is enabled via a microcontroller of the computing device.
Lev teaches that “The method as claimed in claim 1, wherein the step of disrupting is preceded by detecting, via a detection mechanism of the integrated one or more low frequency signals, a plurality of electromagnetic frequencies around the computing device, and wherein the detection mechanism is enabled via a microcontroller of the computing device (Lev, in at least Fig. 2and [0092], last 4 lines: the monitoring system 201 may connect, use and/or integrate in one or more general purpose RF scanners set to monitor the Wi-Fi frequency bands, wherein the monitoring can adapted to detect/monitor other frequency bands).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lev’s teaching in the method of Askar and Ko so that a wide range of signals of different frequencies can be effectively monitored by the computing device before determining how to disrupt the unauthorized communication links.

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Askar (US 20200106545) and Ko (US 5216364) in view of Pedersen (US 20170180419).

Regarding claim 7, Askar and Ko teach the features of claim 3, but do not expressly teach that The method as claimed in claim 3, wherein the step of programmatically controlling comprises non-disrupting of the integrated one or more low frequency signals corresponding to hearing-aid devices detected by the computing device.
Pedersen teaches that “The method as claimed in claim 3, wherein the step of programmatically controlling comprises non-disrupting of the integrated one or more low frequency signals corresponding to hearing-aid devices detected by the computing (Pedersen, in at least [0094], lines : The hearing device comprises a microphone 214 for receiving a sound signal and converting it into converted sound signal. The converted sound  signal may be an electrical and digital version of the sound signal. The processing unit is configured to receive and process the converted sound signal into a processed signal according to a hearing loss of a user of the hearing device, wherein the input to a hearing-aid device is sound or acoustic wave and the radio frequency electromagnetic signals/waves cannot interfere/disrupt/jam the acoustic waves. Furthermore, it would be very obvious that there is no reason to disrupt the hearing-aid device which is a necessity of a hearing-impaired person).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Pedersen’s teaching in the method of Askar and Ko so that the legitimate devices, such as, but not limited to, hearing-aid devices can be allowed to normally operate for hearing-impaired persons.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648